DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2 and 3 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the protons of the second field stop zone portion are implanted at at least three different ion implantation energies”.
Claim 4 and depending claims 5-14 and 16-21 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein ql equals an integral of an ionized dopant charge along a vertical extension of the first field stop zone portion and q2 equals an integral of an ionized dopant charge along a vertical extension of the second field stop zone portion, and wherein a doping concentration profile of the first and second first field stop zone portions is adjusted to set a ratio of q2 to q1 in a range from 1 to 8”.
Claim 22 and depending claim 23 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “thinning the semiconductor body by removing material of the semiconductor substrate from a second surface of the semiconductor body opposite to the first surface; forming a 
Claim 24 and depending claim 25 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “forming a first field stop zone portion of the first conductivity type between the second surface and the drift zone by implanting protons into the semiconductor body through the second surface and setting a vertical distance between an end-of-range peak of the protons and the second surface in a range from 5 pm to 70 pm, and further setting an average doping concentration of the first field stop zone portion greater than 120% of an average doping concentration of the drift zone…wherein after the annealing, a doping concentration profile of the second field stop zone portion comprises a plurality of local maximums wherein the doping concentration decreases on either side the respective local maximum”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816 

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816